DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received November 16, 2020 has been entered. The Title of the Application has been amended. Claim 57 has been amended to specify that the polymer coating is a polyurethane polymer coating and that the polymer coating penetrates at least an average of 50 microns into the inorganic thermally insulating material.
The Applicant indicates support for the amendment at paragraph 142 of the instant Specification.
The Applicant’s request to hold the double patenting rejection is abeyance is granted. The rejection is duplicated below for continuity throughout prosecution.
Response to Arguments
The Applicant’s arguments and remarks received November 16, 2020 (“Remarks”) traversing the November 16, 2020 Non-Final Rejection have been fully considered. The Applicant’s Remarks are persuasive in view of the Amendment. The rejections set forth in the Non-Final Rejection are accordingly withdrawn. New grounds of rejection necessitated by the Amendment are asserted below.
The Applicant also contends that the amended Title overcomes the objection to the Specification asserted in the Non-Final Rejection. This argument is persuasive and the objection is withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed (i) “polymer coating disposed on a surface of the inorganic thermally-insulating material” and (ii) “polymer coating … penetrating at least an average of 50 microns into the inorganic thermally-insulating material” must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites in pertinent part “wherein the polymer coating is a material selected from polyurethane (abstract), an epoxy, a polyacrylate, a polyester, and a polyimide” rendering the claim indefinite. Parent Claim 57 specifies that the polymer coating is a polyurethane polymer coating however Claim 69 introduces additional materials distinct from polyurethane that may compose the polymer coating. This renders the claim indefinite because it is unclear if the polymer coating can be an epoxy, a polyacrylate, a polyester, and a polyimide as recited by the claim; or instead must be a polyurethane as stated by the parent claim.
Claims 69, 122, and 123 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.

Claims 69, 122, and 123 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 69 fails to further limit parent Claim 57 because Claim 69 recites a broader scope of polymer coating that that specified by Claim 57.
Claim 122 fails to further limit parent Claim 57 because Claim 57 requires a thermal conductivity of the insulator to be less than 0.05 W/mk, as similarly recited by Claim 122.
Claim 123 fails to further limit parent Claim 59 because Claim 59 requires the porous structure to have a mean pore diameter of less than 500 nm as also recited by Claim 123. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 57, 59, 63, 66-69, and 122-128 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, KJ., Wang, YZ., Peng, KC. et al. Preparation of silica aerogel/polyurethane composites for the application of thermal insulation. J Polym Res 21, 338 (2014) (“CHANG”).

	Chang, KJ., Wang, YZ., Peng, KC. et al. Preparation of silica aerogel/polyurethane composites for the application of thermal insulation. J Polym Res 21, 338 (2014) (“CHANG”) discloses silica aerogel polyurethane composite insulators (abstract) and further discloses that polyurethanes are well known for use as 
	Regarding Claim 57, CHANG discloses a polymer-coated insulator comprising: an inorganic thermally-insulating material (silica aerogel, abstract, Fig. 1 silica aerogels, Fig. 6 silica/polyurethane composites); and a polyurethane polymer coating disposed on a surface of the inorganic thermally- insulating material (abstract, Fig. 6 illustrating the composite comprising polyurethane dispersed throughout the spaces between the silica aerogel) and penetrating through the insulator (Fig. 6 illustrates a composite cross-section where the polyurethane penetrates through the entire depth of the composite film), wherein a thermal conductivity of the insulator is less than 0.05 W/m-K at 250C (abstract, conductivity of the prepared silica aerogel of 0.032 W/mK is within the claimed range).  
	Although CHANG is silent with respect to a penetration depth of at least an average of 50 microns into the inorganic thermally-insulating material, CHANG discloses that the polyurethane polymer exists throughout the entire thickness of the silica aerogel/polyurethane composite film (abstract, Fig. 6) thus comprising the same structure as the polyurethane penetrating throughout the entire depth/thickness of the composite insulator.
	One of ordinary skill in the art, before the time of filing, would have found it obvious to have provided the composite film of CHANG in a thickness of 50 microns or more in order to provide an insulator of adequate thickness for a desired application. This would result in the claimed “penetration depth of at least an average of 50 microns” because the polyurethane of CHANG penetrates through the entire thickness of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
	Regarding Claim 59, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material comprises thermally-insulating nanoparticles disposed in contact with each other (aggregates of the silica aerogel, see 338 right column; 337 experimental section right column; Figure 1 reveals that the silica aerogel had a 3D networks structure and had a well-developed nanoporous structure) to define 
	Regarding Claim 63, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material is selected from silica (silica aerogel as discussed above), carbon, zirconia, titania, and ceramic.  
	Regarding Claim 66, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material comprises ceramic nanoparticles, the ceramic nanoparticles comprising fumed silica or silica aerogel (silica aerogel as discussed above, also see Fig. 1).  
	Regarding Claim 67, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material is at least 5 volume % of the insulator (see 338 right col. “The blended mixtures with silica aerogel/polyurethane volume ratios of 0/100, 5/95, 15/85, 25/75, and 35/65 were used to prepare silica aerogel/ polyurethane film composites” where the volume ratio of silica aerogel is within the claimed range including the examples of 5, 14, 25, and 35 vol. % silica aerogel).  
	Regarding Claim 68, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57.

	Alternatively, modifying CHANG to comprise a polymer coating thickness within the claimed range would have been obvious to one of ordinary skill at the time of filing. CHANG discloses (1) that the polymer extends throughout the thickness of the composite insulator as also discussed also above with respect to Claim 57; and (2) polyurethane is an important elastomer, and is used widely for fabric membrane coatings to improve the fabric membrane properties because polyurethane has high tensile strength, and is wind proof and water repellent. CHANG at 338 introduction section.
	Before the time of filing, it would have been obvious to one of ordinary skill in the art to have adjusted the thickness of the polymer coating at the surface of the composite insulator in order to achieve the desired level of composite strength and water repellency as taught by CHANG. Furthermore, it would have been obvious to have selected a thickness of less than or equal to 300 microns as claimed in order to utilize a workable range of surface layer thickness on the polyurethane silica aerogel composite. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
	Regarding Claim 69, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the polymer coating is a material selected from polyurethane (abstract), an epoxy, a polyacrylate, a polyester, and a polyimide.  
	Regarding Claim 122, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein a thermal conductivity of the insulator is less than 0.05 W/m-K (abstract, conductivity of the prepared silica aerogel of 0.032 W/mK is within the claimed range).  
	Regarding Claim 123, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 59, and CHANG further discloses wherein the porous structure has a mean pore diameter of less than 500 nm (aggregates of the silica aerogel, see 338 right column; 337 experimental section right column; Figure 1 reveals 
	Regarding Claim 124, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material comprises aerogel particles (abstract, silica aerogel particles).  
	Regarding Claim 125, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material is selected from silica (abstract, silica aerogel), carbon, zirconia, titania, and a ceramic.  
	Regarding Claim 126, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57, and CHANG further discloses wherein the inorganic thermally-insulating material comprises ceramic nanoparticles (abstract, silica aerogel).  
	Regarding Claim 127, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 126, and CHANG further discloses wherein the ceramic nanoparticles comprise silica (abstract, silica aerogel), titania, alumina, or zirconia.  
	Regarding Claim 128, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 126, and CHANG further discloses wherein the 2/g (337 left column BET surface area of 833.3 m2/g; p. 338 SSA of 556-833 m2/g).  
	Regarding Claim 130, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57. CHANG is silent with respect to the polyurethane-polymer coating penetrates at least an average of 125 microns into the inorganic thermally-insulating material. However it would have been obvious for one of ordinary skill in the art, before the time of filing, to have modified CHANG to comprise a penetration of at least an average of 125 microns into the inorganic thermally-insulating material. The motivation for doing so would have merely been to select a workable range of thickness of the polymer aerogel composite wherein the penetration depth of the polyurethane of CHANG is analogous to the thickness of the composite because the polyurethane coating of CHANG extends throughout the entire thickness of the composite. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed .

Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG in view of US2006/0261304 to Muthukumaran et al. 

            Regarding Claim 71, CHANG is relied upon as above with respect to the polymer-coated insulator of claim 57. 
            CHANG is silent with respect to the polymer-coated insulator further comprising an opacifier having a mean extinction coefficient greater than 1x104 m1 at temperatures greater than 250°C.
           US2006/0261304 to Muthukumaran et al. (“MUTHUKUMARAN”) discloses an aerogel composite insulator further comprising an opacifier having a mean extinction coefficient greater than 1x104 m1 at temperatures greater than 250°C (MUTHUKUMARAN para. 10 including silicon carbon, and titania).  MUTHUKUMARAN further discloses the IR suppressing dopants for opacification of aerogels function to suppress thermal radiation in silica aerogels and aerogel composites thus further reducing thermal conductivity (para. 9-10).
            Before the time of filing it would have been obvious to one of ordinary skill in the art to have modified CHANG to comprise an opacifier having a mean extinction coefficient greater than 1x104 m1 at temperatures greater than 250°C, such as the silicon carbide or titania of MUTHUKUMARAN. The motivation for doing so would have been to suppress thermal radiation and reduce thermal conductivity as taught by MUTHUKUMARAN.
Regarding Claim 72, CHANG and MUTHUKUMARAN are relied upon as above with respect to the polymer-coated insulator of claim 71, and MUTHUKUMARAN further discloses the opacifier comprises silicon carbide or titania (MUTHUKUMARAN para. 10, silicon carbon and titania). Modifying CHANG in view of MUTHUKUMARAN accordingly results in the claimed invention wherein the opacifier comprises silicon carbide or titania.

Claim 129 is rejected under 35 U.S.C. 103 as being unpatentable over CHANG in view of US2011/0159340 to Hu et al.

	Regarding Claim 129, CHANG is relied upon as above with respect to the insulator of Claim 57. 
	CHANG is silent with respect to an apparatus comprising: a first battery cell and a second battery cell and an insulator of claim 57, disposed between the first battery cell and the second battery cell.  
	US2011/0159340 to Hu et al. (“HU”) discloses an apparatus comprising a first battery cell and a second battery cell and an insulator disposed between the first battery cell and the second battery cell (abstract, Figures 1-8) in order to block/limit heat conduction in the stacking direction of the battery cells (such as the Z direction of Fig. 8). The insulator configuration taught by HU insulates the heat of thermal runaway from transmitting to neighboring unit cells while preventing thermal runaway from occurring to the entire battery module, enhancing overall safety of the module (para. 33-34).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have provided an apparatus comprising a first battery cell and second battery cell with the insulator of Claim 57 (of CHANG) disposed between the first battery cell and the In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Lastly, it is noted that HU further discloses”[r]referring to FIG. 2, the total thickness of the composite heat conduction plates 210 and the respective thicknesses of the heat conduction layer 212 and the heat insulation layer 214 can be determined depending on the application field or the thermal conductivity coefficient thereof” (HU at para. 38). An example insulation layer thickness of 30-97% of the total thickness of the layered structure, which may range from 0.05 cm to 2 cm for example, results in an insulation layer thickness of 0.015 cm to 1.94 cm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 57, 59, 63, 66-69, 71, 72, and 122-129 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,608,224 to Kaye et al. 

	U.S. Patent No. 10,608,224 to Kaye et al. (“KAYE”) claims an apparatus comprising an insulator disposed between a first battery cell and a second battery cell, the insulator comprising an inorganic thermally-insulating material having a porous structure, and a binder that volatilizes when the first or second battery undergoes a thermal event, the binder disposed within the porous structure wherein the insulator comprises at least 10 volume % of the binder, wherein a thermal conductivity of the insulator is less than 0.05 W/mK at 25°C before the thermal event, and wherein a thermal conductivity of the insulator is greater than 0.1 W/mK at 25 °C before the thermal event (see Claim 1). It is noted that the term “thermal event” is described by the ‘224 patent as “a kind of thermal event – called thermal runaway – under abnormal conditions. Thermal runaway of a battery cell refers to a condition in which the battery cell produces heat faster than it can be dissipated, resulting in an increase in 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an insulator comprising:
a porous structure mean pore diameter of less than 500 nm;
inorganic thermally insulating material such as silica aerogel;
binder of at least 20 vol. %
a thermal conductivity that changes after volatilization of the binder; 
a thermal conductivity of less than 0.05 W/mK after volatilization;
a thermal conductivity of greater than 0.1 W/mK before the thermal event;
an opacifier such as titania or silicon carbide;
an apparatus comprising the insulator disposed between two battery cells;
and each other feature claimed is obvious in view of CHANG, HU, and MUTHUKUMARAN for the reasons asserted in the prior art rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,046,938 discloses that it is known in the art to coat a delicate insulator with resin and to infiltrate the pores of the insulator with the resin to provide improved surface properties and reduce fragility (abstract, col. 4 lines 30-50 teach impregnation of resin into the porous insulator). Example 1 teaches an impregnation depth of 4 mils (col. 5 lines 15-25).
Previously cited US2003/0099844 to Hanahata et al. (HANAHATA) discloses an insulator (abstract, insulating silica film) comprising: 
an inorganic thermally-insulating material having a porous structure (porous silica film, abstract, para. 12, para. 157, para. 228); and a binder that volatilizes at a volatilization temperature (para. 228, para. 153, volatilization temperature of 60 to 450°C), the binder disposed within the porous structure (para. 228, binder is within the pores prior to gasification), wherein a thermal conductivity of the insulator is less than 0.05 W/m-K at 25°C after volatilization of the binder (HANAHATA anticipates the claimed structure and composition of the inorganic insulating material and binder configured as claimed and necessarily comprises the same properties), and wherein a thermal conductivity of the insulator is greater than 0.1 W/m-K at 25°C before volatilization of the binder 
	Additionally, the aerogel composite of HANAHATA, prior to volatilization, comprises the claimed structure and composition that anticipates the claimed composite material, including a silica-PMMA composite aerogel (HANAHATA para. 105, polymethacrylate – silica aerogel composite) as exemplified by the Applicant’s Specification (Table 3 for example). HANAHATA‘s insulator accordingly anticipates the claimed properties.
	HANAHATA further discloses the insulator comprises at least 10 vol% of the binder (para. 269, polymer to silica ratio of 50% results in a volume content within the claimed range of at least 10 vol% of the insulator being binder). 
	HANAHATA further discloses when the polymer ratio is smaller than 0.01, the silica obtained is unlikely to become porous, and when the polymer ratio is larger than 10, a porous silica thin film having a satisfactorily high mechanical strength cannot always be obtained. A polymer to silica ratio between 0.01 and 10 includes embodiments within the claimed binder content range of at least 10 vol % of the insulator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729